          Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 1 of 7



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTI-DISTRICT LITIGATION

IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

MDL NO. 2804


                                    PROOF OF SERVICE

       I hereby certify that, on December 20, 2019, I caused to be served a true and correct copy

of a Notice of Potential Tag-Along Actions upon counsel listed on the attached Service List via

the means described therein.

                                                    /s/ Eric R. Delinsky
                                                    Eric R. Delinsky
                                                    Alexandra W. Miller
                                                    ZUCKERMAN SPAEDER LLP
                                                    1800 M Street, NW, Suite 1000
                                                    Washington, DC 20036
                                                    Phone: (202) 778-1800
                                                    Fax: (202) 822-8106
                                                    E-mail: edelinsky@zuckerman.com
                                                    E-mail: smiller@zuckerman.com

                                                    Counsel for Defendants CVS Pharmacy, Inc.
                                                    and CVS Health Corporation.
         Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 2 of 7



              IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION
                                MDL NO. 2804

                                       SERVICE LIST


Dallas County Hospital District, et al. v. Amneal Pharmaceuticals, et al., 4:19-cv-4834 (S.D.
Tex.)
Service Via CM/ECF Notification or Email:
 Warren T. Burns
 BURNS CHAREST LLP
 900 Jackson Street, Suite 500
 Dallas, Texas 75202
 Telephone: (496) 904-4550
 Email: wburns @burnscharest.com

 Rick Yelton III
 BURNS CHAREST LLP
 365 Canal Street, Suite 1170
 New Orleans, LA 70130
 Telephone: (504) 799-2845
 Email: ryelton@burnscharest.com

 Zona Jones
 HARRISON DAVIS STEAKLEY MORRISON JONES, P.C.
 850 Park Street
 Beaumont, TX 77701
 Telephone: (409) 753-000
 Email: zona@thetriallawyers@com

 Jonathan W. Cuneo
 Monica Miller
 CUNEO GILBERT & LADUCA, LLP
 4725 Wisconsin Avenue, NW, Suite 200
 Washington, DC 20016
 Telephone: (202) 789-3960
 Email: jonc@cuneolaw.com
 Email: moncia@cuneolaw.com

 Steve Martino
 TAYLOR MARTINO
 455 St. Louis Street
 Mobile, AL 36602
 Telephone: (251) 433-3131
 Email: stevemartino@taylormartino.com
        Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 3 of 7



Don Barrett
BARRETT LAW GROUP, P.A.
404 Court Square North
Lexington, MS 39095
Telephone: (662) 834-9168
Email: donbarrettpa@gmail.com

Counsel for Dallas County Hospital District d/b/a Parkland Health & Hospital System; Palo
Pinto County Hospital a/k/a Palo Pinto General Hospital; Guadalupe Valley Hospital a/k/a
Guadalupe Regional Medical Center; VHS San Antonio Partners LLC d/b/a Baptist Medical
Center; VHS San Antonio Partners, LLC d/b/a Mission Trail Baptist Hospital; VHS San Antonio
Partners, LLC d/b/a North Central Baptist Hospital; VHS San Antonio Partners, LLC d/b/a
Northeast Baptist Hospital; VHS San Antonio Partners d/b/a St. Luke’s Baptist Hospital;
Nacogdoches Medical Center; Resolute Hospital Company, LLC d/b/a Resolute Health; The
Hospitals of Providence East Campus; The Hospitals of Providence Memorial Campus; The
Hospitals of Providence Sierra Campus; The Hospitals of Providence Transmountain Campus;
VHS Brownsville Hospital Company, LLC d/b/a Valley Baptist Medical Center Brownsville; VHS
Harlingen Hospital Company, LLC d/b/a Valley Baptist Medical Center; ARMC, L.P. d/b/a
Abilene Regional Medical Center; College Station Hospital, LP f/k/a College Station Medical
Center; Granbury Hospital Corporation d/b/a Lake Granbury Medical Center; Navarro
Hospital, L.P. d/b/a Navarro Regional Hospital; Brownwood Hospital, L.P. d/b/a Brownwood
Regional Medical Center; Victoria Center of Texas, L.P. d/b/a Detar Hospital Navarro; Laredo
Texas Hospital Company, L.P. d/b/a Laredo Medical Center; San Angelo Hospital, L.P. d/b/a
San Angelo Community Medical Center; Center Park Health System, L.P. d/b/a Cedar Park
Regional Medical Center; NCHI of Hillsboro, Inc. d/b/a Hill Regional Hospital; Longview
Medical Center, L.P. d/b/a Longview Regional Medical Center; and Piney Woods Healthcare
System, L.P. d/b/a Woodland Heights Medical Center.


Russell W. Schell                               Steven A. Reed
SCHELL COOLEY RYAN CAMPBELL LLP                 MORGAN, LEWIS & BOCKIUS LLP
5057 Keller Springs Road, Suite 425             1701 Market Street
Addison, Texas 75001                            Philadelphia, PA 19103-2921
Telephone: (214) 665-2000                       Telephone: (215) 963-5000
Email: rschell@schellcooley.com                 Email: steven.reed@morganlewis.com

Counsel for Defendants Amneal                   Counsel for Defendants Teva
Pharmaceuticals and Amneal Pharmaceuticals,     Pharmaceuticals USA, Inc.; Cephalon, Inc.;
Inc.                                            Watson Laboratories, Inc.; Actavis LLC f/k/a
                                                Actavis Inc.; and Actavis Pharma, Inc. f/k/a
                                                Watson Pharma, Inc.
        Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 4 of 7



Charles C. Lifland                              John A. McCauley
O’MELVENY & MYERS LLP                           VENABLE
400 South Hope Street                           Suite 900
Los Angeles, CA 90071                           750 Pratt Street
Telephone: (213) 430-6000                       Baltimore, MD 21202
Email: clifland@omm.com                         Telephone: (410) 244-7400
                                                Email: jmccauley@venable.com
Counsel for Defendants Johnson & Johnson;
Janssen Pharmaceuticals, Inc.; Ortho-McNeil-    Counsel for Defendants Abbott Laboratories
Janssen Pharmaceuticals, Inc. n/k/a Janssen     and Abbott Laboratories, Inc.
Pharmaceuticals, Inc.; and Janssen
Pharmaceutica, Inc. n/k/a Janssen
Pharmaceuticals, Inc.
Kevin M. Sadler                                 Daniel G. Jarcho
BAKER BOTTS LLP                                 ALSTON & BIRD LLP
98 San Jacinto Blvd., Suite 1500                950 F Street NW
Austin, TX 78701                                Washington, DC 20004
Telephone: (512) 322-2500                       Telephone: (202) 239-3254
Email: david.arlington@bakerbotts.com           Email: daniel.jarcho@alston.com

Counsel for Defendant Assertio Therapeutics,    Counsel for Defendant Noramco, Inc.
Inc. f/k/a Depomed, Inc.



Hannah Sibiski                                  Jeffey R. Parsons
ARNOLD & PORTER KAYE SCHOLER LLP                PARSON MCENTIRE MCCLEARY PLLC
700 Louisiana Street, Suite 4000                One Riverway, Suite 1800
Houston, TX 77002                               Houston, TX 77056
Telephone: (713) 576-2400                       Telephone: (713) 960-7315
Email: hannah.sibinski@arnoldporter.com         Email: jparsons@pmmlaw.com

Counsel for Defendants Endo Health Solutions,   Brien T. O’Connor
Inc. and Endo Pharmaceuticals, Inc.             ROPES & GRAY LLP
                                                Prudential Tower
                                                800 Boylston Street
                                                Boston, MA 02199
                                                Telephone: (617) 951-7000
                                                Email: brian.o’connor@ropesgray.com
                                                Counsel for Defendants Mallinckrodt, LLC;
                                                Mallinckrodt plc; and SpecGx LLC
        Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 5 of 7



Donna M. Welch                                Ana M. Francisco
KIRKLAND & ELLIS LLP                          James W. Matthews
300 North LaSalle                             FOLEY & LARDNER LLP
Chicago, IL 60654                             111 Huntington Avenue
Telephone: (312) 862-2000                     Boston, MA 02199
Email: dwelch@kirkland.com                    Telephone: (617) 342-4000
                                              Email: afrancisco@foley.com
                                              Email: jmatthews@foley.com
Counsel for Defendant Allergan plc
                                              Counsel for Defendant Anda, Inc.


Lucas C. Wohlford                             John P. McDonald
Barnes & Thornburg LLP                        LOCKE LORD LLP
2121 North Pearl, Suite 700                   2200 Ross Avenue, Suite 2800
Dallas, TX 75201                              Dallas, TX 75201
Telephone: (214) 258-4106                     Telephone: (214) 740-8758
Email: lwohlford@btlaw.com                    Email: jpmcdonald@lockelord.com

Counsel for Defendant H.D. Smith, LLC f/k/a   Counsel for Defendant Henry Schein, Inc.
H.D. Smith Wholesale Drug Company



Robert A. Nicholas                            Enui Mainigi
REED SMITH LLP                                WILLIAMS & CONNOLLY LLP
Three Logan Square                            725 Twelfth Street, N.W.
1717 Arch Street, Suite 3100                  Washington, DC 20005
Philadelphia, PA 19103                        Telephone: (202) 434-5000
Telephone: (215) 851-8252                     Email: emainigi@wc.com
Email: rnicholas@reedsmith.com
                                              Counsel for Defendant Cardinal Health, Inc.
Counsel for Defendants AmerisourceBergen
Corporation and AmerisourceBergen Drug
Corporation
Craig Smyser                                  Kaspar J. Stoffelmayr
SMYSER KAPLAN & VESELKA LLP                   BARTLIT BECK LLP
717 Texas, Suite 2800                         54 W. Hubbard Street
Houston, TX 77002                             Chicago, IL 60654
Telephone: (713) 221-2300                     Telephone: (312) 494-4400
Email: csmyser@skv.com                        Email: kaspar.stoffelmayr@bartlitbeck.com

Counsel for Defendant McKesson Corporation    Counsel for Defendants Walgreens Boots
                                              Alliance, Inc. and Walgreen Co.
         Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 6 of 7



 Christopher Lovrien
 JONES DAY
 555 S. Flower St., 50th Floor
 Los Angeles, CA 90071
 Telephone: (213) 243-2567
 Email: cjlovrien@jonesday.com

 Counsel for Defendant Walmart, Inc.




Sent via U.S. Mail:

 Richard Andrews, MD                           Theodore Okechuku, MD
 3905 Highgrove Drive                          FCI Texarkana
 Dallas, TX 75220                              Federal Correctional Institution Register
                                               Number: 59813-060
 Counsel for Defendant Richard Andrews, MD     4001 Leopard Drive
 is unknown                                    Texarkana, TX 75501

                                               Counsel for Defendant Theodore Okechuku,
                                               MD is unknown

 Nicholas Padron, MD                           Carlos Luis Venegas, MD
 USP Beaumont                                  FCI Seagoville
 United States Penitentiary Register Number:   U.S. Correctional Institution Register
 44575-177                                     Number: 54988-177
 6200 Knauth Road                              2113 North Hwy. 175
 Beaumont, TX 77705                            Seagoville, TX 75159

 Counsel for Defendant Nicholas Padron, MD     Counsel for Defendant Carlos Luis Venegas,
 is unknown                                    MD is unknown
        Case MDL No. 2804 Document 6547-2 Filed 12/20/19 Page 7 of 7




Dated: December 20, 2019              Respectfully submitted,



                                      /s/ Eric R. Delinsky
                                      Eric R. Delinsky
                                      Alexandra W. Miller
                                      ZUCKERMAN SPAEDER LLP
                                      1800 M Street, NW, Suite 1000
                                      Washington, DC 20036
                                      Phone: (202) 778-1800
                                      Fax: (202) 822-8106
                                      E-mail:edelinsky@zuckerman.com
                                      E-mail:smiller@zuckerman.com

                                      Counsel for Defendants CVS Pharmacy, Inc.
                                      and CVS Health Corporation.
